Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2012                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145119                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JOSEPH F. BABIARZ, JR.,                                                                                 Brian K. Zahra,
             Plaintiff-Appellant,                                                                                    Justices


  v                                                                SC: 145119
                                                                   COA: 301927
                                                                   Sanilac CC: 09-033197-NZ
  AUDREY LESLIE,
           Defendant-Appellee,
  and
  EVERGREEN TOWNSHIP BOARD OF
  SUPERVISORS, SANILAC COUNTY
  BOARD OF ROAD COMMISSIONERS, and
  JOHN DOE EMPLOYEES OF SANILAC
  COUNTY BOARD OF ROAD
  COMMISSIONERS,
            Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 21, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        MARILYN KELLY and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2012                  _________________________________________
           p0919                                                              Clerk